Case 3:17-cv-00461-REP Document 467 Filed 04/12/19 Page 1 of 4 PageID# 12309



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

LULA WILLIAMS, et al.,                       :
                                             :
                      Plaintiffs,            :
v.                                           : Civil Action No. 3:17-cv-00461 (REP)
                                             :
                                             :
BIG PICTURE LOANS, LLC, et al.,              :
                                             :
                      Defendants.            :

               MEMORANDUM IN SUPPORT OF CONSENT MOTION
            FOR EXTENSION OF DEADLINE FOR TRANDOTCOM FILING

       Plaintiffs, by counsel, respectfully submit this memorandum of law in support of their

Consent Motion for Extension of the Deadline for TranDotCom Filing.

       On March 13, 2019, the Court entered an Order granting Plaintiffs’ Motion for Entry of

Order (ECF No. 303), and setting a deadline of March 30, 2019 for TranDotCom Solutions, LLC

(“TranDotCom”) to segregate and preserve data to be produced post-class certification ruling,

and to file a pleading certifying the same. (ECF No. 416.)

       Plaintiffs’ Counsel sent a copy of the Court’s March 13 Order and Memorandum

Opinions (ECF Nos. 415, 416) to TranDotCom’s counsel on March 13, 2019.

       On March 29, 2019 (ECF 448) the parties filed a consent motion seeking an extension so

that Plaintiffs and TranDotCom could confer about the data sample TranDotCom produced to

ensure that the data includes the agreed elements covered by the subpoena. On April 2, 2019 the

Court granted the parties’ requested extension through and including April 12, 2019 (ECF 452)..

       Plaintiffs’ Counsel and TranDotCom’s counsel exchanged further correspondence

regarding the data to be segregated for eventual production. Specifically, Plaitiff’s counsel sent

TranDotCom a detailed letter requesting explanations of some of the values in the spreadsheet
Case 3:17-cv-00461-REP Document 467 Filed 04/12/19 Page 2 of 4 PageID# 12310



(which appear to be codes), and also asked questions about the origins of some of the data, and

whether there might be additional relevant data from which the presented data was derived.

TrandDotCom’s counsel has presented these questions to TranDotCom but is still awaiting

responses as to certain technical questions.

       Plaintiffs’ Counsel and TranDotCom’s counsel are working together to ensure they reach

agreement on precisely which fields of data need to be segregated and preserved.            In the

meantime, TranDotCom’s counsel has confirmed that all potential data for production has been

secured.

       Plaintiffs’ Counsel requires additional time review TranDotCom’s forthcoming responses

in order to determine if the sample’s methodology is sufficient to meet the requests of Plaintiffs’

Subpoena. Thus TranDotCom cannot yet file the required pleading with the Court certifying the

production data is segregated in full.         Plaintiffs’ Counsel believes that an extension of

TranDotCom’s filing deadline up to and including April 19, 2019 should be sufficient time for

the parties to complete the meet and confer process on the ultimate data to be segregated, and for

TranDotCom to complete the segregation process and be prepared to certify the same. Plaintiffs’

Counsel have conferred with TranDotCom’s counsel about this requested extension, and

TranDotCom’s counsel is in agreement. Defendant Martorello takes no position on this request.

       The deadline for the TranDotCom filing has not yet passed, thus this request for an

extension is timely made. The extension will not affect any other deadlines in this case, as the

actual production of the data is not required until the Court rules on class certification. The

extension is not prejudicial to any of the parties, is not sought for a dilatory purpose, and would

serve the purposes of justice.     Therefore, good cause is shown for granting the requested

extension.




                                                  2
Case 3:17-cv-00461-REP Document 467 Filed 04/12/19 Page 3 of 4 PageID# 12311



      Plaintiffs thus respectfully request the Court grant the Consent Motion for Extension for

TranDotCom Filing.


                                                  Respectfully submitted,
                                                  PLAINTIFFS

                                                  By: _/s/ Kristi C. Kelly___________
                                                          Counsel


Kristi C. Kelly, Esq., VSB #72791
Andrew J. Guzzo, Esq., VSB #82170
Casey S. Nash, Esq., VSB #84261
KELLY GUZZO, PLC
3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030
Telephone: (703) 424-7572
Fax: (703) 591-0167
Email: kkelly@kellyguzzo.com
Email: aguzzo@kellyguzzo.com
Email: casey@kellyguzzo.com
Counsel for Plaintiffs




                                              3
Case 3:17-cv-00461-REP Document 467 Filed 04/12/19 Page 4 of 4 PageID# 12312



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 12th of April, 2019, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to all counsel of record.




                                             ________/s/____________________
                                             Kristi Cahoon Kelly, Esq. (VSB #72791)
                                             KELLY GUZZO, PLC
                                             3925 Chain Bridge Road, Suite 202
                                             Fairfax, VA 22030
                                             Tel: 703-424-7572
                                             Fax: 703-591-0167
                                             Email: kkelly@ kellyguzzo.com
                                             Counsel for the Plaintiffs




                                                4
